Citation Nr: 0433746	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  03-26 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the RO in New York, 
New York, which denied service connection for bilateral 
hearing loss and tinnitus.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims for service connection for 
bilateral hearing loss and service connection for tinnitus 
has been accomplished.

2.  Bilateral hearing loss is not a disorder of service 
origin or attributable to any incident therein.

3.  Tinnitus is not a disorder of service origin or 
attributable to any incident therein.


CONCLUSION OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).

2.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
sections 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, because 
an initial AOJ adjudication had already occurred.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the July 
2003 Statement of the Case and March 2002 and September 2003 
correspondence from the RO, the veteran has been given notice 
of the information and/or medical evidence necessary to 
substantiate his claims on appeal.

In particular, the Board notes evidence development letters 
dated in March 2002 and September 2003, in which the veteran 
was advised of the type of evidence necessary to substantiate 
his claims.  In these letters, the veteran was also advised 
of his and VA's responsibilities under the VCAA, including 
what evidence should be provided by the veteran and what 
evidence should be provided by VA.  

Hence, the Board finds that, as regards the current claims, 
the veteran is not prejudiced by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including hearing loss).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  With respect to the claim for hearing 
loss and tinnitus, the Board notes that the report of the May 
2002 VA audiology examination reflects hearing loss 
disability within the meaning of VA regulations.  See 38 
C.F.R. § 3.385.  Additionally, a May 2002 VA examination for 
ear disease, reflects a diagnosis of tinnitus.  Therefore, 
there is evidence of a current disability.  With respect to 
hearing loss, the Board notes that there is no evidence of 
disability within one year after the veteran's separation 
from service.  Therefore, the presumption of in-service 
incurrence for chronic disease is not for application.  38 
U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

When considering the claims on a direct basis, the Board 
finds that service connection is not in order.  Service 
medical records show that in October 1944 the veteran was 
afforded outpatient treatment for otitis externa of the left 
ear and a mastoid of the right ear.  He related a medical 
history of a single mastoidectomy in 1940 and reported no 
trouble except slight deafness in the right ear.  Remaining 
service medical records are negative for any complaint or 
finding of hearing loss or tinnitus.  In fact, the report of 
medical examination at separation in November 1945, shows the 
veteran was able to pass a conversational speech screening 
test hearing test in both ears.  

The Board acknowledges that the veteran alleges noise 
exposure and acoustic trauma in service, to which he 
attributes both the hearing loss and tinnitus.  The veteran's 
enlistment records show a pre-service employment history as 
an auto service station attendant.  He served in the U.S. 
Navy and his military occupational specialty was a motor 
machinists mate.  Service records otherwise provide no 
specific confirmation of noise exposure or acoustic trauma, 
nor do service medical records.  Thus, there is no evidence 
to support service connection for either hearing loss or 
tinnitus based on chronicity in service or disorder seen in 
service with continuous symptoms thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.

Moreover, even assuming that the veteran did suffer noise 
exposure or acoustic trauma in service, there is no competent 
evidence of a nexus between the veteran's current bilateral 
hearing loss and tinnitus and his period of active service.  
VA outpatient treatment records dated June 1999 to February 
2002 reflect frequent complaints of bilateral hearing loss 
and show the issuance of a VA hearing aid.  During a May 2002 
VA audiological examination, the veteran was diagnosed with 
moderately severe to profound sensorineural hearing loss in 
the right ear and the left ear showed hearing within normal 
limits through 1500 Hertz with a mild to severe sloping 
sensorineural hearing loss noted above 1500 Hertz.  

More specifically, the otolaryngologist who performed the May 
2002 VA examination for ear disease, considered the veteran's 
allegations of in-service events, but found that it was not 
likely that the disorders were related to service.  He based 
his opinion on the veteran's past history of right mastoid 
ear surgery for ear infections and the fact that the veteran 
had a mixed type of hearing loss in the right ear, as well as 
the finding that the veteran was able to pass a screening 
hearing test at the time of separation from service.  The 
examiner's comments clearly provide no basis for a grant of 
service connection for bilateral hearing loss and tinnitus.  
The Board notes that the examination report includes 
consideration of the veteran's reported medical history and 
complaints, and includes current medical findings and an 
assessment; moreover, the examiner's opinion was based both 
upon his review of the veteran's documented medical history, 
and thorough review of the veteran's claims folder.

In April 2003, the RO received a statement from the veteran's 
private physician, A.E.S., M.D.  The physician, a general 
practitioner, explained that he had known the veteran for 
over 40 years and had been his personal physician for the 
past 15 years.  He commented that the veteran suffered from a 
significant hearing deficit, which had slowly worsened over 
the years.  He reported that during World War II, the veteran 
served in the engine room of a ship and was continually 
exposed to excessive loud noise.  Dr. S. opined that it was 
possible that the veteran's hearing loss and partial 
disability were due to exposure to loud noise during service.  

Although Dr. S., has opined that the veteran's hearing loss 
was probably caused by noise exposure during military 
service, the Board notes that this statement is clearly based 
on the history provided by the veteran.  A mere recitation of 
the veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. 
Brown, 8 Vet. App. 406 (1995).  As such this medical 
statement has no probative value in connecting any current 
bilateral hearing loss or tinnitus related to service.  Id.  
Furthermore, Dr. S. is a general practitioner.  The VA 
examiner is an otolaryngologist, a specialist in ear, nose 
and throat disease, and had the opportunity to review the 
entire record.  The Board places more weight on his 
statement.

The veteran's personal opinion as to the etiology of his 
hearing loss and tinnitus is not competent evidence needed to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Therefore, the Board finds 
that the preponderance of the evidence is against service 
connection for hearing loss and tinnitus.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



